CONSULTING AGREEMENT THIS AGREEMENT is dated and effective as of the 12th day of March, 2013. BETWEEN: NORSTRA ENERGY INC. (the “Company”) AND: GLEN LANDRY (the “Contractor”) WHEREAS: A. The Company has retained the Contractor to provide the Company with the services of President and CEO, (the “Services”) in regards to the Company’s operations as an oil and gas exploration company; B. The Contractor has agreed to provide the Services to the Company on the terms and conditions of this Agreement. NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the mutual covenants and promises set forth herein, and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged by each, the parties hereto agree as follows: Article I APPOINTMENT AND AUTHORITY OF CONTRACTOR Appointment of Contractor. The Company hereby appoints the Contractor to perform the Services for the benefit of the Company as hereinafter set forth, and the Company hereby authorizes the Contractor to exercise such powers as provided under this Agreement. The Contractor accepts such appointment on the terms and conditions herein set forth. 1.2 Performance of Services.
